     Case 2:20-cv-00819-APG-VCF Document 7 Filed 07/01/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     EDGAR UMANSOR,                                        Case No. 2:20-cv-00819-APG-VCF
4                                            Plaintiff                     ORDER
5            v.
6     WILLIAMS, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On May 8, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action no later than July

12   8, 2020. (ECF No. 2 at 2). Thereafter, Plaintiff filed a response and two supplements

13   (ECF Nos. 3, 4, and 5) stating that he was still trying to obtain the financial certificate and

14   6-month inmate account statement from the Nevada Department of Corrections

15   ("NDOC"). On June 26, 2020, Plaintiff filed a motion for an extension of time. (ECF No.

16   6). The Court now grants Plaintiff’s motion for an extension of time. Plaintiff shall file a

17   fully complete application to proceed in forma pauperis, including financial attachments,

18   or pay the full $400 filing fee on or before August 3, 2020.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

21   (ECF No. 6) is granted.

22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the

23   approved form application to proceed in forma pauperis by an inmate, as well as the

24   document entitled information and instructions for filing an in forma pauperis application.

25          IT IS FURTHER ORDERED that on or before August 3, 2020, Plaintiff will either

26   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

27   administrative fee) or file with the Court:

28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
     Case 2:20-cv-00819-APG-VCF Document 7 Filed 07/01/20 Page 2 of 2



1           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
2           signatures on page 3),
3           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
4           official (i.e. page 4 of this Court’s approved form), and
5           (3) a copy of the inmate’s prison or jail trust fund account statement for the
6    previous six-month period.
7           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
8    application to proceed in forma pauperis with all three documents or pay the full $400
9    filing fee for a civil action on or before August 3, 2020, the Court will dismiss this action
10   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
11   when Plaintiff has all three documents needed to file a complete application to proceed
12   in forma pauperis.
                     7-1-2020
13          DATED: _________________
14
15                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
